PER CURIAM.
In this workers’ compensation appeal, the claimant seeks review of an order denying approval of $254.83 in costs stipulated to by the employer and carrier (E/C). The E/C filed a notice with this Court stating that they did not intend to file an answer brief and that they have “no counterargument to the issue before [the court].” We treat this notice as a confession of error and, accordingly, reverse the order denying approval of the stipulated costs and remand for entry of an order approving the E/C’s payment of $254.83 in costs to the claimant.
REVERSED and REMANDED with directions.
PADOVANO, WETHERELL, and SWANSON, JJ., concur.